DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 3, 2021.
Applicant’s election without traverse of Invention I (claims 1 – 16) in the reply filed on December 3, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 recites “a method of forming a siding panel.” However, the method set forth in the body of the claim seems to form a plurality of siding panels. This is because the last paragraph of the claim sets forth, and refers to, a plurality of 
Claim 1 further recites the limitation “the opposite of said at least one image” in the second paragraph after the preamble. There is insufficient antecedent basis for the limitation in the claim.
The last paragraph of claim 1 recites “forming said metal coil into one or more siding panels such that said first indicia is on the securing flange of some siding panels and said second indicia is on the securing flange of other siding panels.” The paragraph is indefinite for several reasons. First, in an embodiment in which only one siding panel is formed, it is unclear as to how the first indicia can be formed on ‘some siding panels’ and the second indicia can be formed on ‘other siding panels.’ Secondly, there is insufficient antecedent basis for “the securing flange of some siding panels” and “the securing flange of other siding panels.” Finally, it is unclear as to whether Applicant intends ‘some siding panels’ and ‘other siding panels’ to refer to the ‘one or more siding panels’ set forth in the paragraph, or whether Applicant intends ‘some siding panels’ and ‘other siding panels’ to set forth a second and third set of ‘siding panels,’ which are separate and independent from the ‘one or more siding panels’ previously set forth. For 
Claim 8 recites the limitation “the opposite side of each of said plurality of images” in the second paragraph after the preamble. There is insufficient antecedent basis for the limitation in the claim.
Claim 8 further recites the limitations “one image” and “adjacent image” in the third paragraph after the preamble. It is unclear as to whether Applicant intends the limitations to refer to, and further define, the ‘plurality of images’ previously set forth in the claim, or whether Applicant intends the limitations to set forth additional ‘images,’ separate and independent from the ‘plurality of images’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitations as “one image of the plurality of images” and “adjacent image of the plurality of images,” respectively.
Claim 8 further recites the limitation “the face of formed siding panels.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “a face of the roll formed siding panels.”
Claim 11 recites the limitation “an elongated face.” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the “face” previously set forth in claim 9, or whether Applicant intends the limitation to set forth a second ‘face,’ separate and independent from the ‘face’ previously set forth. For the purposes of this 
Claim 11 further recites the limitation “one indicia.” It is unclear as to whether Applicant intends the limitation to refer to one of the ‘first and second indicia’ previously set forth in claim 9, or whether Applicant intends to set forth another ‘indicia,’ separate and independent from the ‘first and second indicia’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “one of the first and second indicia.”
Claim 16 recites “the flange of said panels.” There is insufficient antecedent basis for each of “the flange” and “said panels.”
Claim 16 further recites the limitation “rotating said individual pieces before roll forming such that … the second indicia will end up on the flange of other panels that were rotated 180⁰ before stamping.” The limitation is indefinite for several reasons. First, regarding “the flange of other panels,” there is insufficient antecedent basis for ‘the flange.’ It is further unclear as to Applicant’s intent regarding ‘other panels.’ Next, while the limitation recites ‘rotating said individual pieces,’ neither the limitation or the remainder of the claim require a rotation of 180⁰. Therefore, it is unclear as to what rotation Applicant intends to refer to in the recitation of ‘other panels that were rotated 180⁰.’ Finally, neither the limitation nor the remainder of the claim recite a step of ‘stamping.’ Therefore, it is unclear as to Applicant’s intent regarding “other panels that were rotated … before stamping.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 6, 8 – 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen (U.S. Patent Application Publication Number 2015/0128422).
As to claim 1, Rasmussen teaches a method of forming a plurality of siding panels (abstract), comprising: painting at least one image on a metal coil (figures 1 and 6, element 22 being the ‘metal coil,’ element 70 being the ‘at least one image,’ and step 602; pages 4 and 2, paragraphs 32 and 22); marking said metal coil with a first indicia on one side of said at least one image on said metal coil and a second indicia on an opposite side of said at least on image on said metal coil (figures 3 and 6, ‘guide lines’ for elements 46 and 48 being the ‘first and second indicia,’ respectively, step 608; page 2, paragraphs 16 and 32). Examiner notes that this can be found because Rasmussen teaches a step of pressing ‘guide lines’ to define locations for ‘attachment flanges’ and ‘connecting members’ (figure 3, elements 46 and 48; page 2, paragraph 16), where these ‘guide lines’ equate to the ‘first and second indicia.’ Rasmussen further teaches that these ‘guide lines’ are located on opposite sides of the at least one image (figure 3, element 70 being the ‘image’ and elements 46 and 48; page 2, paragraph 22).
Rasmussen further teaches forming said metal coil into the plurality of siding panels such that said first indicia is a securing flange of some siding panels of the plurality of siding panels and said second indicia is on a securing flange of other siding 
As to claim 2, Rasmussen teaches that said first indicia and second indicia are mirror images of each other (figure 3, ‘guide lines’ of elements 46 and 48). Examiner notes that this can be found because the first and second indicia of Rasmussen are straight lines.
As to claim 3, Rasmussen teaches that the first indicia and second indicia are a number. Examiner notes that this can be found because the first and second indicia of Rasmussen are straight lines, which resemble the number ‘1’.
As to claim 4, Rasmussen teaches that the image is a woodgrain pattern (pages 3 and 4, paragraphs 26 and 32).
As to claim 5, Rasmussen teaches that the metal coil is a single piece (figure 1, element 22; pages 1 – 2, paragraph 15).
As to claim 6, Rasmussen teaches that the metal coil includes steel (figure 1, element 22; page 3, paragraph 24).
As to claim 8, Rasmussen teaches a method of forming siding panels (abstract), comprising: painting a plurality of images on a metal coil (figures 1 and 6, element 22 being the ‘metal coil,’ element 70 being the ‘images,’ and step 602; pages 4 and 2, paragraphs 32 and 22); marking said metal coil with a first indicia on one side of each of 
Rasmussen further teaches cutting said metal coil in between the first indicia of one image of the plurality of images and the second indicia an adjacent image of the plurality of images to create individual pieces (figures 3 and 6, element 36 being the ‘individual piece’ and step 612; pages 4 and 2, paragraphs 32 and 18). Examiner notes that cutting the metal coil “in between” the first indicia of one image and the second indicia of an adjacent image can be found because Rasmussen teaches the cutting being performed to set a predetermined length of the individual pieces (page 2, paragraph 18), along edge 148 (figure 3, element 148). Therefore, the cutting is performed from the first indicia of a first image to the second indicia of an adjacent image (figure 3, elements 46 and 48, see below). Furthermore, Merriam-Webster’s Dictionary defines “in between” as “intermediate,” wherein “intermediate” is defined as “occurring at a middle place between extremes.” Because the cutting is being performed 

    PNG
    media_image1.png
    902
    1469
    media_image1.png
    Greyscale

Rasmussen further teaches roll forming said individual pieces into siding panels such that neither the first indicia nor the second indicia is on a face of the roll formed siding panels (figures 3 and 6, element 32 being the ‘siding panels,’ element 102 being the ‘face,’ and step 614; pages 4 and 2, paragraphs 32 and 19).
As to claim 9, the discussion of claim 2 is incorporated herein.
As to claim 10, the discussion of claim 3 is incorporated herein.
As to claim 11, Rasmussen teaches that the roll forming step includes forming an elongated face on said siding panel, with a securing flange with the first indicia that is 
As to claim 12, the discussion of claim 6 is incorporated herein.
As to claim 15, Rasmussen teaches that the securing flange has one stiffening ridge (figure 3, element 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen as applied to claims 1 and 8 above, and further in view of Tobias (U.S. Patent Number 4,102,869).
As to claim 7, while Rasmussen teaches a step of painting an image on the metal coil, Rasmussen does not teach how to paint. Tobias teaches a method of painting an image on a metal coil (column 1, lines 51 – 54 and column 5, lines 52 – 63). Tobias further teaches that the painting is done by a series of rollers (column 5, line 46 – column 6, line 7). It would have been obvious to one skilled in the art to perform a step of painting an image onto a metal coil, as taught by Rasmussen, via the method of Tobias, wherein the painting is done by a series of rollers, because Tobias teaches that such a method provides the benefit of applying the paint in a manner that allows the 
As to claim 13, the discussion of claim 7 is incorporated herein.
As to claim 14, while Tobias teaches the use of a first roller to apply a base coat (column 5, lines 46 – 60), Tobias does not teach the use of a second and third roller used to apply subsequent coats. Examiner takes Official Notice that it is known in the art to apply subsequent coats to a substrate, so as to apply a thicker and more durable painting. Therefore, it would have been obvious to one skilled in the art to further employ a second and third roller so as to apply a second and third coating to the metal coil of Rasmussen, so as to provide a thicker and more durable painting.
Because Rasmussen teaches the painting being a woodgrain pattern (pages 3 and 4, paragraphs 26 and 32), at least third roller would act to provide the woodgrain pattern.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Waggoner (U.S. Patent Number 7,089,709)
Michalski (U.S. Patent Number 9,091,086)
Beck (U.S. Patent Number 6,625,939)
Bullinger (U.S. Patent Application Publication Number 2003/0192281)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726